DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/21 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis US 2726807 in view of Ziegler US 20160204676 as evidenced by Akatsu US 20130307455 in further view of Layh US 4429242.

Lewis does not disclose details of the motor rotor and therefore does not specifically disclose a magnet of the rotor positioned inside the hollow elongate central part. 
 	Ziegler discloses the use of a motor having a permanent magnet rotor 44 (see 0028) for driving a blower 60.
 	A simple substitution of one motor for another with the predictable result of driving a blower has been held obvious as in MPEP 2141 III. (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a permanent magnet rotor motor as taught by Ziegler in the system of Lewis as a simple substitution of one motor for another to gain the benefit of “A permanent magnet synchronous motor, as using permanent magnets as a rotor thereof, can 
Lewis does not disclose details of the stator such as the position of the stator leads/cables and thus does not disclose at least part of the stator assembly is radially external to the hollow elongate central part. 
However, Layh discloses stator leads/cables 18 passing radially through the hollow elongate central part (3, 14, 16) to a terminal box located on the motor housing 20 and thus discloses at least part of the stator assembly (stator leads/cables 18) is radially external to the hollow elongate central part (3, 14, 16).
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize stator leads/cables radially exiting through the hollow elongate central part and the motor housing of the system of Lewis as modified above to gain the benefit of using a terminal box on the motor housing of Lewis to connect the stator to the electrical power source of the stator.
Lewis as modified above discloses (references are made to Lewis unless specifically noted otherwise):
2. (Previously Presented) The compressor of claim 1, wherein the air inlet comprises at least one opening such that air enters the compressor in a direction having both axial and radial components (see air lines marked 57 which have axial and radially components).
3. (Previously Presented) The compressor of claim 1, wherein the outer can is spaced apart from the support body to form an annular airflow pathway (18 is spaced apart from the 
4. (Previously Presented) The compressor of claim 3, wherein the stator elements are positioned with respect to the plurality of openings, and are fixed to the support body such that they are cooled by airflows on an inside and outside of the support body (It is believed that Lewis meets the limitations of the claim as airflows inside the support body would be capable of cooling the stator elements, and airflows outside the support body are capable of cooling the outer portion of the support body which would be capable of causing some degree of cooling for any elements inside or connected to the support body such as the stator elements. For example, airflow exiting 25 opposite 23 would travel around the annular channel 21 to exit at 23 thereby being capable of cooling the outer portion of the support body exposed to 21 which would provide some degree of cooling for the stator elements connected to or inside the support body such as the stator elements. In other words, dissipating heat from the support body as described above would enable the support body to maintain a relatively lower temperature which would then allow the support body to dissipate heat from the stator elements via conduction from the attached stator elements, via convection from airflows inside the support body transferring heat from the stator elements to the interior of the support body, and via heat radiated from the stator elements to the interior the support body. It is noted that the claim does not require airflows to directly contact the stator, the claim does not require any particular type of cooling, the claim does not require direct cooling, and the claim does not require any particular degree or amount of cooling.).

Ziegler discloses mounting a printed circuit board (control electronics board 16) to an end of the outer can (see outer can in annotated Fig 10 herein) proximate the air inlet of the outer can of the motor housing (see air inlet in annotated Fig 10 herein wherein the air inlet is where air enters the outer can) wherein one or more electric components mounted to the printed circuit board (PCB) extend from the PCB into a space [behind] the air inlet (see Ziegler e.g. 0043 and Figs 3 and 10 wherein electric components such as 74 and 166 are mounted to the electronics board 16 and extend into a space behind the inlet shown in annotated Fig 10 herein). 
 	 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a control electronics board as taught by Ziegler for the motor of Lewis as modified above in claim 1 to gain the benefit of controlling the windings of the electric motor as taught by Ziegler in 0045 and to mount the a control electronics board 16 in the manner disclosed by Ziegler such that air passes across the electronics of the board as the air enters the motor housing to cool the motor to gain the benefit of providing cooling through convection as taught by Ziegler in 0046.
7. (Previously Presented) The compressor of claim 1, wherein, in use, air flows through the compressor both inside the support body, and outside the support body (see Fig 1 wherein air flows through the compressor inside the support body [air entering the support body at 24 and exiting the support body at 25] and outside the support body [air flowing between 18 and the support body as the air passes from 22 to 24, and as air passes from 25 to 23]).

    PNG
    media_image1.png
    759
    678
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1076
    773
    media_image2.png
    Greyscale




Claims 1, 3-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 3177731 in view of Akatsu US 20130307455 in further view of Zelle US 3440592.
Regarding claim 1, Peterson discloses: a stator assembly comprising a plurality of stator elements 52; a rotor assembly 51 comprising a shaft 53 to which is mounted at least one bearing  50, and an impeller 41; a support body 48, 49; and an outer can 70 comprising an air inlet (any one or any group of the openings in screen 70); wherein the support body comprises a hollow elongate central part (48 is elongated, hollow and centrally located inside 70) to which is mounted the at least one bearing 50, the elongate central part comprising a plurality of openings (64, see col 4 lines 26-32), and the air inlet (any one or any group of the openings in screen 70) of the outer can 70 and the plurality of openings in the elongate central part are each disposed on a surface that is parallel with respect to an axial direction of the shaft (opening in 70 and 48 at 64 are all on surfaces which are parallel to the shaft 53 as in Fig 1).
Peterson does not disclose details of the motor rotor and therefore does not specifically disclose a magnet of the rotor positioned inside the hollow elongate central part. 
 	Akatsu discloses the use of a motor having a plurality of stator elements (2, 3, 4) and a permanent magnet rotor 7 (see 0048).
 	A simple substitution of one motor for another with the predictable result of driving a blower has been held obvious as in MPEP 2141 III. (B). 

Peterson does not disclose details of the stator such as the position of the stator leads/cables and thus does not disclose at least part of the stator assembly is radially external to the hollow elongate central part. 
However, Zelle discloses stator leads 46 passing radially through a hollow elongate motor housing (1, 4) to a connector 10 located on the axial end portion of the motor housing (1, 4) and thus discloses at least part of the stator assembly (stator leads 46) is radially external to a hollow elongate central part (1, 4).
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize stator leads radially exiting through the hollow elongate central part to a connector mounted on the axial end portion of the outer motor housing of the system of Peterson as modified above to gain the benefit of using a connector on the motor housing of Peterson to connect the stator to the electrical power source of the stator.

Peterson as modified above discloses (references are made to Peterson unless specifically noted otherwise):

4. (Previously Presented) The compressor of claim 3, wherein the stator elements are positioned with respect to the plurality of openings, and are fixed to the support body such that they are cooled by airflows on an inside and outside of the support body (see the airflow lines entering 64 one of which travels outside 52 and the other of which travels inside 52).
7. (Previously Presented) The compressor of claim 1, wherein, in use, air flows through the compressor both inside the support body, and outside the support body (air flows inside 48 and outside 48 between 70 and 48).



Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746